DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  a typographical error, “the each of the gate structures” in line 10 lacks antecedent basis and should be  –each of the gate structures--
Claim 7 is objected to because of the following informalities:  a typographical error, it appears, ”under both” in lines 2-3 should be –both under--.  Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 473.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the subject matter of the claim is not supported by the specification and the drawings. The claim requires a first recovery layer pattern formed under each of the gate structures and a second reverse recovery layer pattern formed between the gate structures. Claim 1 defines gate structures in both the active region and the transition region. However, the reverse recovery layer [470] (Fig. 12) is only formed in the transition region and not formed in the active region. Therefore, it is not formed under each of the gate structures as claimed.
The claim is interpreted as the reverse recovery layer being formed only under each of the gate structures in the transition region, as disclosed. 
Claims 3-8 are dependent on claim 2 and thus contain the unsupported limitation.
Claim 11 is rejected because it has the same limitations as applied in claim 2 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gate structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 1 refers to gate structures, rather than a gate structure, so the claim is unclear. Moreover, gate structures include gate structure in the active region and gate structures in the transition region, which have different structures. 
The claim is interpreted as “the gate structures”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimura, U.S. Pat. Pub. 2021/0074808, hereafter Nishimura.
Regarding claim 1, Nishimura discloses (Figs 1-3) a super junction (par. [0048]) semiconductor device comprising: 
a substrate [40] of a first conductive type (n-type), the substrate including an active region [10], a peripheral region [20] surrounding the active region, and a transition region [30] interposed between the active region and the peripheral region; 
an epitaxial (par. [0057]) layer [43] disposed on the substrate, the epitaxial layer having a first conductive type (n-type); 
a plurality of pillars [4] extending in a vertical direction and arranged within the epitaxial  layer [3]; 
gate structures [11] disposed on the epitaxial layer [43] in both the active region [10] and the transition region [30] (there are gate structures on the sides of the transition region [30] closest to the active region [10] , and each of the gate structures [11] extending across the epitaxial layer and the pillars in a horizontal direction (Fig. 2); and 
a reverse recovery layer [21] of a second conductive type (p-type), the reverse recovery layer having a height in the vertical direction that is different as between on the pillars [34] and on the epitaxial layer [33], the reverse recovery layer configured to dissipate a reverse recovery current in the transition layer.
“Configured to dissipate a reverse recovery current in the transition layer” is a functional limitation. 
Since the super junction semiconductor device of Nishimura comprises the reverse recovery layer [21] as claimed, the limitation is met.
Regarding claim 7, Nishimura further discloses (Fig. 2) further comprising a field oxide layer [26] disposed in the peripheral region [20], and wherein the reverse recovery layer [21] is disposed --both under-- the field oxide layer [26] and over the epitaxial layer [43].

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1)as being  anticipated by Hirler et. al., U.S. Pat. 9,954,056, hereafter Hirler.
Regarding claim 1, Hirler discloses (Fig. 3A) a super junction semiconductor device (title)comprising: 
a substrate [100] of a first conductive type (n-type), the substrate including an active region [610], a peripheral region [690] surrounding (see, e.g., Fig. 7) the active region, and a transition region [650] interposed between the active region and the peripheral region; 
an epitaxial (Col. 4, lines 27-32) layer [121] disposed on the substrate, the epitaxial layer having a first conductive type (n-type); 
a plurality of pillars [182] extending in a vertical direction and arranged within the epitaxial 10 layer [121]; 
gate structures [150] disposed on the epitaxial layer in both the active region [610]and the transition region [650], and each of the gate structures [150] extending across the epitaxial layer and the pillars in a horizontal direction (Fig. 3A); and 
a reverse recovery layer [116] of a second conductive type (p-type), the reverse recovery layer having a height in the vertical direction that is different as between on the pillars and on the epitaxial layer (Fig. 3A, the height has to be measured to either the substrate surface or to the contact structure [316]), the reverse recovery layer configured  (Col. 8, line 53- Col. 9, line 11) to dissipate a reverse recovery current [402a], [402b] in the transition layer [650].
Regarding claim 2, Hirler further discloses (Fig. 3A) wherein the reverse recovery layer [116] includes a first reverse recovery layer pattern formed under each of the gate structures and a second reverse recovery layer pattern formed between the gate structures (under [316]). 
Regarding claim 3, Hirler further discloses (Fig. 3A) wherein the first and second reverse recovery layer [116] patterns define a plurality of vertical formation heights at different portions thereof, and the reverse recovery layer has a step shape (Fig. 3A, the upper surface of [116] has a step shape).  
Regarding claim 4, Hirler further discloses (Fig. 3A) further comprising a diffusion region [115a] having the second conductive type (p+ type), covering the second reverse recovery layer pattern (it is over the p-type pillars [182] and the second reverse recovery pattern  between the contact [316] and the pillars [182].
Regarding claim 5, Hirler further discloses wherein the second reverse recovery layer pattern has a vertical depth (the distance between the bottom of layer [116] and the bottom of layer [115a]) lower than that of the diffusion region [115a].
Regarding claim 8, Hirler further discloses (Fig. 3A) wherein the gate structures include: 
a gate insulating layer [151] extending in the horizontal direction to cross the pillars;  
a gate electrode formed [155] on the gate insulating layer; and 
an insulating interlayer [210] covering the gate electrode [155].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirler et. al., U.S. Pat. 9,954,056, hereafter Hirler.
Regarding claim 6, Hirler discloses everything as applied above. Hirler fails to explicitly disclose wherein the second reverse recovery layer pattern has an ion concentration higher than that of the diffusion region.
The claim is directed to a relative concentration range. This limitation is obvious because it falls within a range of prior art (Nishimura et. al., U.S. Pat. Pub. 2021/0074808, par. [0096] discloses concentration of second reverse recovery layer pattern (layer [21] in Fig. 2) that can be higher than that of the diffusion region [6a]) (MPEP, 2144.05.I, a range can be disclosed in multiple references)


Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler et. al., U.S. Pat. 9,954,056, hereafter Hirler, in view of JP2018031853, hereafter ’53.
Regarding claim 9, Hirler discloses a method of manufacturing a super junction (title) semiconductor device comprising (Fig. 3A): 
preparing a substrate [100] of a first conductive type (n-type), the substrate including an active region [610], a peripheral region [690] surrounding (see, e.g., Fig. 7) the active region, and a transition region [650] interposed between the active region and the peripheral region; 
forming an epitaxial (Col. 4, lines 27-32) layer [121] having the first conductive type (n-type) on the substrate [100]; 
forming a plurality of pillars [182] having a second conductive type (p-type), the pillars extending in a vertical direction, being formed inside of the epitaxial layer [121 and being interleaved with the substrate [100] in a horizontal direction;
forming a plurality of gate structures [150] on the epitaxial layer in both the active region [610] and the transition region [650], each of the gate structures [150] extending in the horizontal direction  to cross the epitaxial layer and the pillars; and 
forming a reverse recovery layer [116] of the second conductive type (p-type), the reverse recovery layer having a height in the vertical direction that is different as between on the pillars and on the epitaxial layer (Fig. 3A, the height has to be measured to either the substrate surface or to the contact structure [316]), the reverse recovery layer configured  (Col. 8, line 53- Col. 9, line 11) to dissipate a reverse recovery current [402a], [402b] in the transition layer [650].
Hirler discloses (Col. 5, lines 58-61) forming the reverse recovery layer by ion implantation, but fails to explicitly disclose using the gate structures in the transition region as masks.
However, this is obvious over ’53, who discloses (p.10 of supplied translation, lines 18-20) ion implantation using gate electrodes as masks in similar devices
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Hirler to us gate structures in the transition region as masks, as taught by ’53, because doping regions in Herler are aligned to gate electrodes, and using them as ion implantation masks simplifies the process because masks need not be deposited or removed.
Regarding claim 11, Hirler in view of ’53 discloses everything as applied above. Hirler further discloses (Fig. 3A) wherein forming the reverse recovery layer [116] includes forming a first reverse recovery layer pattern under each of the gate structures and a second reverse recovery layer pattern between the gate structures (under [316]). 
Regarding claim 12, Hirler in view of ’53 discloses everything as applied above. Hirler further discloses (Fig. 3A) wherein the first and second reverse recovery layer [116] patterns have a plurality of vertical formation heights at different portions thereof, and the reverse recovery layer defines a step shape (Fig. 3A, the upper surface of [116] has a step shape).  
Regarding claim 13, Hirler in view of ’53 discloses everything as applied above. Hirler further discloses (Fig. 3A) further comprising forming a diffusion region [115a] having the second conductive type (p+ type).
Hirler fails to explicitly disclose the order of steps of forming the reverse recovery layer and forming the diffusion region. However, any order of steps is obvious in general in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP, 2144.04.IV.C). Furthermore, one having ordinary skill in the art can select any order of ion implantation in particular.
Regarding claim 14, Hirler in view of ’53 discloses everything as applied above. Hirler further discloses wherein the second reverse recovery layer pattern has a vertical depth (the distance between the bottom of layer [116] and the bottom of layer [115a]) lower than that of the diffusion region [115a].
Regarding claim 15, Hirler in view of ’53 discloses everything as applied above. The limitations of claim 15 are further obvious over Hirler for the reasons applied in the rejection of claim 6 above.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirler et. al., U.S. Pat. 9,954,056, hereafter Hirler, in view of JP2018031853, hereafter ’53, and further in view of Nishimura, U.S. Pat. Pub. 2021/0074808, hereafter Nishimura.
Regarding claim 10, Hirler in view of ’53 discloses everything as applied above. Hirler in view of ’53 fails to explicitly disclose further comprising forming a field oxide layer in the peripheral region, and wherein the reverse recovery layer is disposed both under the field oxide layer and 20 over the epitaxial layer.
However, Nishimura discloses (Fig. 2) further comprising forming a field oxide layer [26]  in the peripheral region [20], and wherein the reverse recovery layer [21] is disposed both under the field oxide layer [26] and over the epitaxial layer [43].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the field oxide layer of Nishimura around the device of Hirler in view of ’53 for the purpose of electrical isolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817